Case 1:19-cv-00898-PAB-STV Document 15 Filed 06/05/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-00898-PAB-STV

  STEWART SCHMIER, individually and on behalf of all others similarly situated,

        Plaintiff,

  v.

  MOLSON COORS BREWING COMPANY,
  PETER H. COORS,
  GEOFFREY E. MOLSON,
  MARK R. HUNTER,
  TRACEY I. JOUBERT,
  PETER J. COORS,
  ANDREW T. MOLSON,
  BETTY K. DEVITA,
  CHARLES M. HERINGTON,
  DOUGLAS D. TOUGH,
  FRANKLIN W. HOBBS,
  H. SANFORD RILEY,
  IAIN J.G. NAPIER,
  LOUIS VACHON,
  MARY LYNN FERGUSON-MCHUGH,
  BRIAN C. TALBOLT, and
  ROGER G. EATON,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

        This matter comes before the Court upon the parties’ Stipulation and [Proposed]

  Order Staying Action [Docket No. 9].

        Having reviewed the matter and being fully advised in the premises, the Court

  finds that this case should be administratively closed subject to reopening for good

  cause shown pursuant to D.C.COLO.LCivR 41.2. However, to the extent that the
Case 1:19-cv-00898-PAB-STV Document 15 Filed 06/05/19 USDC Colorado Page 2 of 2




  parties have stipulated to conditions that will govern the parties’ conduct while the case

  is administratively closed, the Court will not include those conditions in the order.

  Moreover, the parties should understand that, while the case is administratively closed,

  they will be unable to seek the Court’s intervention to compel other parties to comply

  with the stipulation. Therefore, it is

         ORDERED that the Stipulation and [Proposed] Order Staying Action [Docket No.

  9] is GRANTED IN PART and DENIED IN PART. It is further

         ORDERED that this case is administratively closed pursuant to D.C.COLO.LCivR

  41.2, subject to being reopened for good cause shown. It is further

         ORDERED that if no party files a stipulation to dismiss the case or a motion to

  reopen the case on or before November 1, 2019, this case will be dismissed with

  prejudice without further notice to the parties and without further action by the Court.


         DATED June 5, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               2
